                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 KIAUNDRAY C. ROGERS,

                         Petitioner,

                         v.                               CAUSE NO.: 3:19-CV-374-JD-MGG

 WARDEN,

                        Respondent.

                                       OPINION AND ORDER

        Kiaundray Rogers, a prisoner without a lawyer, filed another unsigned 1 habeas

corpus petition attempting to challenge his conviction for possession of cocaine or

narcotic drug under cause number 02D04-1809-F6-1090 by the Allen Superior Court on

January 9, 2019. See Rogers v. Warden, 3:19-CV-327 (N.D. Ind. filed April 24, 2019). As

was explained in the order dismissing his previous petition without prejudice, before

considering the merits of his habeas corpus petition, the court must ensure that he has

presented his claims “through one complete round of State-court review.” Lewis v.

Sternes, 390 F.3d 1019, 1025-1026 (7th Cir. 2004). “This means that the petitioner must

raise the issue at each and every level in the state court system, including levels at

which review is discretionary rather than mandatory.” Id.

        Here, Rogers has not presented his claims to the Indiana Supreme

Court. Therefore, he has not exhausted his State court remedies and this case must be


       1 Although the petition is not signed as required by Federal Rule of Civil Procedure 11(a), it

would be pointless to have Rogers submit a signed version of the petition, because it must be dismissed
without prejudice because his grounds are unexhausted.
dismissed without prejudice so that he can exhaust his claims in the State courts. Rogers

is again advised that if, after he has ultimately presented his claims to the Indiana

Supreme Court, he has not yet obtained relief, then he may return to federal court and

file a new signed habeas corpus petition. Until then, he should not continue to file

habeas corpus petitions in this court.

       When dismissing a habeas corpus petition because it is unexhausted, the court

must “consider whether a stay is appropriate [because] the dismissal would effectively

end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d 721, 725 (7th Cir.

2006). Here, Rogers’ one-year limitations period for federal habeas review began to

accrue no sooner than when his conviction became final. See 28 U.S.C. § 2244(d)(1)(A).

Rogers was sentenced on January 9, 2019, and he did not appeal his conviction. When a

State prisoner does not complete all levels of direct review, his conviction becomes final

when the time for seeking such review expires. Gonzalez v. Thayer, 565 U.S. 134, 150

(2012). Appeals to the Court of Appeals of Indiana must be filed within thirty days of

the trial court’s judgment. Ind. R. App. P. 9.A. This means that his conviction became

final on February 7, 2019, and he has one year before the federal one-year limitations

period expires. This is ample time to file a post-conviction relief petition. When he does

so, the federal limitations period will be tolled while he litigates and appeals his post-

conviction relief petition. See 28 U.S.C. § 2244(d)(2). Therefore, dismissing this petition

will not effectively end his chance at habeas corpus review and a stay is not

appropriate.




                                              2
       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the petition is dismissed on procedural grounds, the petitioner must

show that reasonable jurists would find it debatable (1) whether the court was correct in

its procedural ruling and (2) whether the petition states a valid claim for denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). As previously explained,

the claims presented by Mr. Rogers are unexhausted. Because there is no basis for

finding that jurists of reason would debate the correctness of this procedural ruling or

find a reason to encourage him to proceed further, a certificate of appealability must be

denied.

       For these reasons, the court:

       (1) DISMISSES WITHOUT PREJUDICE the petition (ECF 1) pursuant to Section

2254 Habeas Corpus Rule 4 because the claims are unexhausted;

       (2) DENIES a certificate of appealability pursuant to Section 2254 Habeas Corpus

Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on May 21, 2019

                                                       /s/ JON E. DEGUILIO
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
